Citation Nr: 1619771	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim of entitlement to an increased rating for PTSD.

In his July 2010 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in September 2011, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

In March 2015, the Board remanded this case for further development.  Thereafter, in a September 2015 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective March 5, 2010, which was the date of the Veteran's increased rating claim.  As this grant does not represent a total grant of benefits sought on appeal, the claim for increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; hypervigilance; anger; exaggerated startle response; intrusive memories; isolation; avoidance; flashbacks; nightmares; guilt; irritability; concentration problems; disturbances of motivation and mood; neglect of personal appearance and hygiene; impairment of short and long-term memory; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  The evidence is in relative equipoise as to whether the Veteran's PTSD precludes him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to a TDIU is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, a letter sent to the Veteran in March 2010 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's lay statements.  As noted above, the Board remanded this case in March 2015, in part, to obtain outstanding SSA records and VA treatment records dated from 2012 to the present.  In May 2015, the AOJ obtained updated SSA records, and, in June 2015, the AOJ obtained updated VA treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in April 2010, August 2012, and July 2015.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which is currently assigned a 70 percent rating.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, a May 2009 VA treatment record shows that the Veteran was alert, oriented, pleasant, appropriate, and cooperative.  His mood was euthymic, his affect was blunted, and his thought processes were linear and not tangential or circumstantial.  The Veteran's thought content was appropriate, and there was no evidence of paranoia, delusions, illusions, or hallucinations.  The Veteran denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 52.  VA treatment records show that the Veteran entered outpatient alcohol treatment in February 2010.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported feelings of irritability and anger and sleep difficulties.  He also reported having distressing recollections of his experiences in Vietnam, nightmares, night sweats, and flashbacks.  The Veteran indicated that he had decreased interest in social activities and noted that he avoids people and avoids getting close to others.  He also reported that he avoids crowds and that he has a reduced interest in socializing due to his discomfort around others.  The Veteran reported that he has difficulty concentrating at times.  The Veteran also endorsed depressive symptoms of depressed mood, anhedonia, difficulty sleeping, difficulty concentrating, and feelings of guilt.  

Regarding social functioning, the Veteran reported that he had been married to his wife for 35 years and that his PTSD symptoms negatively impact their relationship.  He reported significant marital conflict.  The Veteran also reported that he is "really close" to his sister.  The Veteran indicated that he "tinkers with cars" as a hobby.  The Veteran reported that he only has one close friend, and that he does not socialize with other individuals beyond his wife, his sister, and his one close friend.  The examiner indicated that "[i]t appears that the [V]eteran's symptoms of post-traumatic stress disorder interfere with his social and relational functioning."  The examiner also summarized that the Veteran "has experienced significant impairment in his social functioning due to post-traumatic stress disorder symptoms."  

On examination, the Veteran was friendly and cooperative, and he was dressed appropriately and casually.  His speech was slurred at some points, but it had a normal rate and volume.  He was oriented to time, person, and place, and his thought processes were logical, linear, and goal oriented.  The Veteran's mood was "low," and his affect was congruent with his mood.  He displayed anxiety during the interview.  The Veteran's thought content was absent of any thought disorder, his memory was fair to poor, and his judgment was fair.  The Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  The Veteran reported that he is able to maintain his activities of daily living such as cooking, dressing, toileting, showering, and maintaining his overall hygiene.  

The examiner diagnosed the Veteran with PTSD of severe intensity, major depressive disorder secondary to PTSD, cocaine dependence in full sustained remission, and alcohol dependence in early remission.  The examiner assigned a GAF score of 50.  Regarding overall functional impairment, the examiner indicated that the Veteran's PTSD symptoms "significantly interfere with the performance of normal daily activities."  The examiner noted significant social and relational impairment.  The examiner also noted that the Veteran had not held employment since 1992, at which time he stopped working due to his chronic drug and alcohol abuse and psychiatric symptoms.  

Subsequent VA treatment records dated from June 2010 to August 2012 show that the Veteran was generally alert and oriented, with appropriate mood and affect.  The Veteran was routinely noted to be social with staff and peers during group therapy sessions, and he participated fully in group sessions.  See, e.g. June 2010 Treatment Note.  During individual therapy sessions, the Veteran was cooperative and personable, with generally adequate dress/hygiene and good eye contact.  He displayed no psychomotor agitation or retardation, his memory and concentration were grossly intact, his insight was fair to good, and he denied suicidal/homicidal ideation, delusions, paranoia, and hallucinations.  In August 2010, the Veteran reported engaging in hobbies, such as model trains and fishing, and spending more time with family and friends, but he also reported that he still tends to isolate himself.  In November 2010, the Veteran reported "some good days and some rough days."  He indicated that he has trouble "just dealing with people."  The Veteran also reported that he was observed "hollering in his sleep."  In December 2010, the Veteran reported bi-monthly nightmares that cause him to "thrash around."  In March 2011, the Veteran reported an increase in irritability, but denied suicidal/homicidal ideation and displayed good judgment.  In April 2011, the Veteran reported anger problems, although he denied physical violence.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that he was still married to his wife of 37 years and that his relationship with his wife improved significantly since he stopped drinking in February 2010.  The Veteran also reported that his relationship with his son had improved in the past two years.  He indicated that he has a close relationship with his sister and that he has one other friend with whom he goes fishing.  The Veteran reported that he does not have any other friends because "he does not want to be bothered by anyone."  The Veteran reported that he last worked in 1992 and that he stopped working because of his drinking and because of anger with co-workers.  The Veteran reported that he would be short-tempered and would argue with his boss.  The examiner indicated that the Veteran "described impairment in occupational functioning associated with his PTSD that would affect him in any work setting currently, whether physical or sedentary."  

On examination, the Veteran's speech was logical and goal-directed, and there was no evidence of psychosis.  The Veteran denied symptoms of mania, hallucinations, and delusions.  The examiner noted that the Veteran neglects his self-care and personal hygiene.  The Veteran reported showering and changing his clothing once per day, but not brushing his teeth or performing any other oral hygiene.  He also reported that he keeps his room clean, puts out the trash, and occasionally helps with cooking.  The examiner noted the following symptoms: impaired concentration, irritability or outbursts of anger, hypervigilance, exaggerated startle response, anxiety, and neglect of personal appearance and hygiene.  

The examiner diagnosed the Veteran with anxiety disorder and indicated that the Veteran's "symptoms have improved since his evaluation in April 2010."  The examiner noted that the Veteran "is no longer having symptoms of re-experiencing with sufficient frequency to support the diagnosis of [PTSD]."  The examiner also opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records dated from August 2012 to April 2015 continue to show that the Veteran was consistently cooperative, with normal affect, linear thought process, grossly intact memory and concentration, and good insight.  Additionally, the Veteran consistently denied suicidal/homicidal ideation, delusions, paranoia, and hallucinations.  In February 2015, the Veteran reported nightmares and frequent arguments with his wife.  On examination, the Veteran was disheveled and "somewhat dirty."  He was calm and cooperative, his mood was "okay," and his affect was appropriate.  His speech was normal, his thought process was logical and goal directed, and his insight and judgment were fair.  In April 2015, the Veteran reported occasional nightmares about combat.  He also reported that he was sad "half the time," and that he "doesn't do much for fun."  

The Veteran was afforded a VA examination in July 2015.  The Veteran endorsed the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, inability to establish and maintain effective relationships, and neglect of personal hygiene and appearance.  The Veteran reported that he continues to get along well with his sister and his wife; however, sometimes he "has to shut down and he just wants to stay to himself."  The Veteran also reported having one friend with whom he speaks to twice a year.  

On examination, the Veteran was casually dressed, alert, and oriented to person, place, and time.  He maintained good eye contact, and he was pleasant and cooperative.  The Veteran's mood was anxious, and his affect was congruent to his mood.  His thought processes were logical and goal-directed, and his thought content was appropriate to the evaluation.  There was no evidence of hallucinations or delusions, and the rate, rhythm, and volume of his speech were unremarkable.  The Veteran's judgment was intact, and he denied suicidal and homicidal ideation.  The Veteran's activities of daily living were fair.  The examiner indicated that the Veteran "meets the DSM 5 diagnostic criteria for an Unspecified Anxiety Disorder which is the equivalent of the DSM IV diagnosis of Anxiety Disorder NOS that was diagnosed in August 2012."  The examiner also opined that although the Veteran's symptoms had slightly improved since his last evaluation "it is at least as likely as not that his Unspecified Anxiety Disorder remains at the same level as his evaluation in August 2012."  

Regarding functional impairment, the examiner indicated that the Veteran's irritability, apathy, lack of motivation, and mistrust of others "impedes the ability to form good working relationships and reduces his interest in relating to others."  The examiner indicated that the overall effect of these symptoms "are to impair the Veteran's ability to work cooperatively with co-workers, supervisors, and the public to a mild extent."  The examiner also noted that the Veteran's hypervigilance interferes with his attention and concentration and that his insomnia and nightmares cause sleep deprivation "which, in turn can affect his ability to concentrate and focus on tasks."  The examiner opined that these symptoms "impair the Veteran's ability to understand and follow directions and to retain instructions to a mild extent."  The examiner also noted that the Veteran's apathy and fatigue decrease his motivation and "impair the Veteran's ability to maintain task persistence and pace to a mild extent."  The examiner indicated that "[i]t is beyond the scope of my expertise to suggest the types of employment in which this Veteran would be capable of engaging with his service-connected mental condition, given his current skill set and educational background."

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment, with deficiencies in most areas, consistent with the currently assigned 70 percent rating.  The above-cited evidence reflects that since the increased rating claim was filed in March 2010, the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; chronic sleep impairment; irritability; concentration problems; disturbances of motivation and mood; impairment of short and long-term memory; neglect of personal appearance and hygiene; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication; in fact, the Veteran has been consistently able to actively communicate both in group and individual therapy.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, VA treatment records and the VA examinations show that the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech or spatial disorientation.  In fact, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran's communication skills were good and his understanding was intact.  Additionally, the Veteran consistently denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; and memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

Although the Board notes that at times, the Veteran was noted to be disheveled, the Veteran also reported showering and changing his clothing once per day, keeping his room clean, putting out the trash, and occasionally helping with cooking during the August 2012 VA examination.  This evidence indicates that although the Veteran occasionally neglects his personal appearance and hygiene, which is one of the symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit an inability to perform activities of daily living, as contemplated by the criteria for a 100 percent rating.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates marked social isolation and emotional detachment, the evidence also shows that the Veteran has maintained a more than 40-year marriage to his wife, has a good relationship with his sister and at least one friend, and regularly attends group therapy.

Additionally, the Board notes that the Veteran was assigned GAF scores between 50 and 52.  A score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of serious impairment of employment, which is addressed in the TDIU discussion below.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Service connection is only in effect for PTSD.  Thus, the Board finds that the holding of Johnson is inapposite here.

III. TDIU

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Here, the Veteran's PTSD has been rated as 70 percent disabling for the entire appeal period.  He is not service-connected for any other disability.  Thus, the Veteran's 70 percent disability rating for PTSD meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) for the entire appeal period.

The record shows that the Veteran last worked in a substantially gainful occupation in 1992 as a delivery driver, a job he left, in part, because of his psychiatric disabilities.  See September 2015 VA 21-8940; August 2012 VA Examination Report.  

After a careful review of the evidence of record, cited above, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected PTSD.  

In this regard, the Board first observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 50s range are indicative of moderate to serious impairment in social and occupational functioning to include an inability to hold a job.  Additionally, the evidence of record shows that the Veteran's PTSD significantly affects his occupational functioning.  The April 2010 VA examiner opined that the Veteran's PTSD symptoms "significantly interfere with the performance of normal daily activities."  Additionally, the examiner noted "significant" relational impairment.  Similarly, the August 2012 VA examiner indicated that the Veteran "described impairment in occupational functioning associated with his PTSD that would affect him in any work setting currently, whether physical or sedentary."  Further, the July 2015 VA examiner opined that the Veteran's PTSD symptoms "affect his ability to concentrate and focus on tasks," as well as "impede the ability to form good working relationships and reduces his interest in relating to others."   

On the other hand, the August 2012 and July 2015 VA examiners both opined that the Veteran's PTSD results in only "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  Additionally, the July 2015 VA examiner opined that the Veteran's ability to work was impaired to a "mild" extent by his PTSD symptoms.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds the evidence at least in equipoise as to whether the Veteran's service-connected PTSD has rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD for the entire appeal period.  The claim, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


